Citation Nr: 0426702	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  93-23 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease, to include left hip replacement.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1977.

This long-standing claim comes before the Board of Veterans' 
Appeals (Board) on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The long procedural history of the case can be summarized as 
follows:

?	February 1989 - the RO denied the veteran's claim for a 
left hip disorder.  This decision becomes final one year 
later.
?	October 1991 - RO denies the veteran's claim for a left 
hip disorder based on new and material evidence.  The 
veteran appeals this decision to the Board.
?	December 1995 - the Board remands the new and material 
claim for further development.  
?	September 1998 - the Board finds that that no new and 
material evidence has been submitted and denies the 
claim to reopen.  
?	Veteran appeals to the United States Court of Appeals 
for Veterans Claims (Veterans Claims Court).
?	March 1999 - the Veterans Claims Court vacates the 
Board's September 1998 decision and remands the claim 
due to a change in the new and material evidence law.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).
?	September 1999 - the Board reopens the claim based on 
new and material evidence and remands the claim to the 
RO for further development, including a VA examination 
and medical opinion on aggravation.  
?	May 2000 - the Board denied the veteran's claim for 
entitlement to service connection on a direct basis.
?	Veteran appeals to the Veterans Claims Court.
?	January 2001 - the Veterans Claims Court vacated the 
Board's May 2000 decision.
?	February 2002 - the Board seeks further development 
under the provisions of 38 C.F.R. § 19.9 for pre-service 
medical records and a VA examination.  
?	October 2002 - the Board denies the veteran's claim.  
?	Veteran appeals to the Veterans Claims Court.
?	July 2003 - the Veterans Claims Court vacates the 
Board's October 2002 decision for readjudication in 
light of the Veterans Claims Assistance Act (VCAA).
?	January 2004 - the Board remands the claim to the RO due 
to a change in the law no longer allowing the Board to 
issue VCAA letters under the provisions of 38 C.F.R. 
§ 19.9.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 234 F.3d 682 (Fed. Cir. 2003).
?	February 2004 - VCAA letter issued to the veteran.
?	February 2004 - the veteran indicates that he has no 
more evidence to submit.

The claim is now returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Medical-judgment evidence and the veteran's own 
statements indicate that he was treated for a left hip 
disorder as a child, which has been diagnosed as likely Legg-
Perthes disease.

3.  In-service medical evidence shows no more than three 
complaints related to the veteran's left leg/hip throughout 
his 22 year career; no permanent increase in his pre-existing 
left hip disorder is shown.

4.  Post-service, the veteran first sought treatment for left 
hip pain in 1985, 8 years after his retirement from service, 
and was diagnosed with arthritis.  He underwent a hip 
replacement in 1988, after being diagnosed with probable old 
Legg-Perthes disease.

5.  The weight of the medical evidence indicates that the 
veteran's post-service degenerative joint disease of the left 
hip was due to the natural progression of pre-existing Legg-
Perthes disease.


CONCLUSION OF LAW

A left hip disorder clearly and unmistakably pre-existed 
service and was not aggravated by military service; 
degenerative joint disease of the left hip was not incurred 
in or aggravated by military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1131, 1154, 5103A, 5103(a) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's contentions have been thoroughly described in 
the previous Board decisions, including the October 2002 
decision, which was vacated on procedural grounds and is 
essentially duplicated here.  Briefly, he maintains that 
service connection is warranted for degenerative joint 
disease, which ultimately led to a hip replacement.  He 
contends that he injured his left hip while in service when 
he fell and sustained an injury to his right ribs.  He 
vigorously disagrees with several medical opinions finding a 
likelihood of Legg-Perthes disease prior to service and that 
degenerative arthritis of his left hip was due to the natural 
progression of the disease.

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Next, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year of the date of termination of 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003)

Further, inasmuch as this case involves the matter of 
aggravation, the Board notes that there has been a change in 
the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as §  3.304(b) states that 
the presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.  Regarding 
the provisions of 38 C.F.R. § 3.306(b), providing that 
aggravation may not be conceded unless the preexisting 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a preexisting injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.  The 
requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C.A. § 1153, and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C.A. § 1111.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2003).  

Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

Nonetheless, silence of the record on this point may not be 
taken as indication of no aggravation, an opinion must be 
provided.  See Verdon v. Brown, 8 Vet. App. 529 (1996); Wisch 
v. Brown, 8 Vet. App. 139 (1995).  Further, such medical 
questions must be addressed by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Presumption of Soundness

As an initial matter, the Board finds that no pre-service 
medical records are available.  In the February 2002 Board 
development, the veteran was asked to provide any information 
concerning medical treatment he received prior to military 
service.  He related that one physician, who had performed a 
single home visit, had died in the 1950s or 1960s.  He could 
not recall the name of another physician who had treated him 
in 1952-53 and the physician had apparently moved to Florida 
30 years previously.

Nonetheless, it is undisputed that the veteran's January 1955 
entrance examination did not mention a pre-existing left hip 
disorder and his lower extremities were normal.  For that 
reason, he is entitled to the presumption of soundness.  
Nonetheless, even finding that the presumption of soundness 
attached at the time of induction, the Board finds, by clear 
and unmistakable evidence, that the veteran suffered from a 
pre-existing left hip disorder prior to his entry into 
military service.  

Despite the absence of pre-service medical records, the Board 
is satisfied that medical-judgment evidence and the veteran's 
own statements provide clear and unmistakable evidence that 
he suffered from a pre-service left hip disorder, diagnosed 
as likely Legg-Perthes disease.  First, the Board places 
significant probative value on several post-service reports 
indicating that the veteran's symptoms were consistent with 
pre-service Legg-Perthes disease.  Specifically, in a May 
1985 report, he related a long history of hip pain, which he 
stated began at childhood; however, he reported that his left 
hip had not bothered him during 22 years of active duty 
service.  A leg length discrepancy was noted and an X-ray 
revealed avascular necrosis and collapse of a rather severe 
stage IV injury with involvement concomitantly of the 
acetabulum with post-traumatic arthrosis.

Moreover, in an April 1988 private medical record, the 
treating physician noted that the veteran related complaints 
of hip pain "to an old injury as a child when he fell off a 
bike."  In May 1988, he underwent a left hip replacement.  
The preoperative diagnosis was severe degenerative arthritis 
of the left hip with acetabular and femoral head cystic 
changes.  The examiner felt the condition was secondary to an 
old childhood injury, which was "probably Legg-Perthes 
disease, left hip."  The Board finds this evidence 
particularly persuasive since it was provided in order to 
receive treatment and not associated with claim development.

The Board also places high probative value on a July 1996 VA 
examination.  Specifically, after examining the veteran and 
reviewing the claims file, the VA examiner concluded that 
"it appears [the veteran] had Perthes disease of the left 
hip as a child."  This medical-judgment evidence is also 
supported by an October 1999 VA examination in which the same 
VA examiner stated that the medical records indicated an old 
injury to the left hip as a child with subsequent development 
of "probable Perthes disease."  

In the May 2002 VA examination report, another examiner noted 
that the lack of X-ray evidence confirming a diagnosis of 
Legg-Perthes in childhood spoke again the diagnosis of Legg-
Perthes disease but stressed that the post-service X-ray 
evidence and clinical examination suggested that the 
veteran's left hip condition was, in fact, secondary to Legg-
Perthes disease.  This evidence supports a finding that the 
veteran suffered from Legg-Perthes disease in childhood, 
prior to entrance onto active duty.

In addition, while the veteran at one point during the appeal 
process denied injuring his hip during childhood, two reports 
of a private physician, submitted in support of the veteran's 
claim, appear to concede that the veteran experienced a pre-
service hip injury.  Of note, in a September 2001 report, the 
private physician stressed that the veteran's "Perthes' 
disease was aggravated and made worse" by military service.  
More recently, the same private physician remarked that the 
issue was properly characterized as whether military service 
aggravated the veteran's Legg-Perthes disease.  This 
assertion, by definition, appears to concede the premise that 
the veteran had Legg-Perthes disease prior to military 
service.

Further, in several duplicative statements received in 
December 1999 and February 2000, the veteran took issue with 
an earlier reported medical history.  He maintained that he 
had not injured his hip during childhood when he fell off a 
bike, but that he had injured the hip when he fell in 1964 
during service.  He also emphasized that probable arthritis 
was diagnosed during service.  He contended that because the 
doctors made use of the words "probably" and "possibly," 
their reports were full of conjecture and speculation.  

To that end, the Board has considered the equivocal nature of 
the diagnoses of Legg Perthes disease (the use of terms such 
as "likely," "probable," etc.).  Although absolute 
certainty in the diagnosis apparently cannot be medically 
established because no pre-service medical records are 
available, the Board weighs the absence of absolute certainty 
against the numerous medical opinions, both VA and private, 
independently suggesting that the veteran had Legg-Perthes 
disease as a child and places more probative value on the 
multiple medical opinions.  

Moreover, the Board notes that the Veterans Claims Court has 
held that post-service medical judgment alone may be used to 
rebut the presumption of soundness as long as the evidence is 
clear and unmistakable.  See Jordan v. Principi, 16 Vet. 
App. 335 (2002), withdrawn, 2002 WL 31445159 (Vet. App. Nov. 
1, 2002); but see Jordan v. Principi, 17 Vet. App. 261, 280 
(2003) (medical judgment may play a conclusive role in making 
presumption of soundness determination).  In this case, the 
Board is satisfied by the overwhelming medical evidence, 
albeit somewhat equivocal in nature, that the veteran had 
Legg Perthes disease prior to his military service.

Furthermore, the Veterans Claims Court has clearly 
established that the veteran's own admissions of a pre-
service history will constitute clear and unmistakable 
evidence.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The 
Board finds that the medical records and the veteran's 
statements are competent evidence that Legg Perthes disease 
clearly and unmistakably pre-existed service.  Gahman v. 
West, 12 Vet. App. 406 (1999).  The Board observes that the 
private treating physician and the VA examiners made findings 
based upon medical principles, which are consistent with 38 
C.F.R. § 3.304(b)(1).  Further, both the private physician 
and the VA examiners came to the same conclusion after a 
review of the clinical evidence and examination of the 
veteran - that he had Legg Perthes disease as a child.  
Additionally, the VA examiner made a specific finding that 
Legg Perthes disease had pre-existed service.

Finally, the Board finds that the opinions of the private 
physician and the VA examiners were consistent with 38 C.F.R. 
§ 3.303(c), which states that there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Moreover, no competent professional has rebutted 
either the private physician's or the VA examiners' medical 
determination as to the cause of the veteran's degenerative 
arthritis in the left hip.  As such, after weighing the 
evidence, including multiple VA examinations, private 
treatment records, and current VA and private medical 
opinions, the Board finds that there is clear and 
unmistakable evidence that the veteran suffered from Legg-
Perthes disease prior to his entrance onto active duty and 
the presumption of soundness is overcome.  

Having found that the veteran's left hip disorder pre-existed 
military service by clear and unmistakable evidence, the 
Board notes that a pre-existing injury or disease will be 
considered to have been aggravated by service when there is 
an increase in the disability during service, unless there is 
a specific finding that the increase is due to the natural 
progression of the disease.  As noted at the outset, however, 
intermittent flare-ups of a pre-existing disorder are 
insufficient to be considered an aggravation.  

Therefore, the threshold questions are: 1) was there an 
increase in the veteran's pre-existing left hip disorder when 
he served on military duty, and 2) if an increase is shown, 
was it due to the natural progression of the disease.  Based 
on the evidence below, the Board finds that the veteran's 
disorder did not undergo an increase during military service.



Increase in Disability During Service

Turning first to the issue of whether the veteran's pre-
existing left hip disorder underwent an increase in severity 
during military service, the Board notes that the veteran 
sought treatment for left leg/hip complaints on three 
occasions.  Specifically, in March 1958, he reported weakness 
in the extensor muscles of the left thigh after bowling.  The 
impression was questionable hypochondriasis.  In September 
1958, he reported that his left leg felt weak and caused 
slight pain and cramps in the lower leg.  The examiner stated 
that the muscle cramps had been occasional in the left calf 
for three to four days and that it was normal.  Thereafter, 
service examinations dated in October 1958 and January 1959 
showed normal clinical evaluations of the veteran's lower 
extremities.  

In July 1964, the veteran reported left knee and left hip 
pain.  The clinical impression was "probable arthritis or 
rheumatoid involvement of knee and hip" but there is no 
indication of additional follow-up or treatment.  
Significantly, service examinations dated in January 1965, 
September 1965, June 1969, June 1974, April 1975, and August 
1976, reflect a normal clinical evaluation of the veteran's 
lower extremities.  Moreover, the service separation 
examination dated in March 1977 also showed a normal clinical 
evaluations of the veteran's lower extremities.

Significantly, in order to support a claim based on 
aggravation, the veteran's pre-existing condition must be 
aggravated during active duty.  The issue is not whether his 
condition became worse or is currently worse than it was 
during military service.  To that end, the clear and 
unmistakable medical evidence indicates that the veteran's 
disorder was not, in fact, aggravated during military 
service.  While he reported complaints which could be related 
to his left hip in March 1958 (left thigh weakness), 
September 1958 (cramping and weakness in the lower left leg), 
and July 1964 (left knee and left hip pain), the Board places 
greater probative value on the absence of a permanent 
increase in a left hip disorder as evidenced by a normal 
clinical evaluation of the veteran's lower extremities in 
service examinations dated in October 1958, January 1959, 
January 1965, September 1965, June 1969, June 1974, April 
1975, and August 1976.  

The Board also assigns greater probative value to the service 
separation examination dated in March 1977 showing a normal 
clinical evaluation of the veteran's lower extremities, 
particularly in light of multiple other disorders noted on 
the separation examination.  Therefore, the Board finds no 
medical evidence of a permanent increase in the veteran's 
pre-service left hip disorder while he was on active duty.

A finding that the veteran's left hip disorder was not 
permanently aggravated during military service is also 
supported by the post-service medical evidence showing that 
he continued to be symptom-free for several years after 
service separation.  Specifically, the Board has reviewed the 
post-service medical records associated with the claims file 
and finds no reference to left hip complaints until 1985, 
some 7 years after service separation.  At that time, he 
related a long history of hip pain beginning in childhood.  

In April 1988, some 11 years after service separation, the 
veteran sought treatment for increasing pain in his left hip.  
The private physician reported that the veteran "relates this 
to an old injury as a child when he fell off a bike."  In May 
1988, he underwent a left hip replacement.  The pre-operative 
diagnosis was severe degenerative arthritis of the left hip 
with acetabular and femoral head cystic changes.  The private 
physician stated that he felt that the current diagnosis was 
secondary to an old childhood injury, which was probably 
Legg-Perthes disease, left hip.  The Board finds the multi-
year gap between service separation and treatment for left 
hip pain highly suggestive that there was no in-service 
increase in the veteran's pre-service left hip disorder.  

The Board is also persuaded by the opinion of multiple VA 
examiners over the years who have concluded that the 
veteran's pre-existing left hip disorder did not undergo a 
permanent increase during service.  In a May 2002 VA 
examination (discussed in greater detail below), the examiner 
specifically remarked that "the record does not indicate 
that Legg-Perthes disease, if it existed, progressed at an 
abnormally high rate during [the veteran's] tour of 
service."  The examiner stressed that he found only three 
referenced to the veteran's left hip during a 22-year 
military career, which "[spoke] against any abnormally high 
rate of progress of the disease during [the veteran's] tour 
of duty."  This is further support by the July 1996 VA 
examination report which concluded that the veteran's 
condition was "slow but relentless progression over the 
years."

The Board has also considered two statements from C. Bass, 
M.D., a private physician (discussed specifically in greater 
detail below), that the veteran's three in-service complaints 
related to his legs/hips were sufficient evidence to show a 
permanent increase in his pre-existing disorder.  However, 
the Board places less probative value on the statements of a 
private physician because the medical opinions are not 
consistent with the service medical records.  Specifically, 
in statements dated in September 2001 and July 2002, Dr. Bash 
stressed that the veteran "had three documented visits for 
hip problems during service, that by definition is onset, 
therefore the record does support the concept that [the 
veteran's] hip was made worse or worsened during service-
time."  The Board does not agree.  

First, the service medical records do not support the 
proposition that the veteran sought treatment for hip 
complaints on three occasions.  In March 1958, he reported 
left thigh weakness but no diagnosis was made related to the 
hip.  In September 1958, he reported cramping and weakness in 
the lower left leg.  Although it could be construed as 
referred pain, the military examiner made no mention of a hip 
problem.  Finally, in July 1964, the veteran, for the first 
time, reported left knee and left hip pain but no specific 
diagnosis was made.  Therefore, the in-service medical 
evidence does not necessarily reveal that the veteran sought 
treatment for hip pain on three occasions.  

Next, even if his in-service symptoms could be construed to 
be related to a left hip disorder, the Board places more 
probative value on the periodic service examinations 
reflecting a normal clinical evaluation of the veteran's 
lower extremities.  This suggests that any in-service 
symptoms were acute and transitory.  Therefore, the Board 
finds that three isolated complaints vaguely related to the 
veteran's left hip over a period of 22 years, without more, 
cannot establish an aggravation of a pre-existing disorder.  
As such, the Board finds that the service medical records do 
not support findings consistent with an increase in the 
veteran's left hip disorder during active duty.

As noted above, VA must show that the veteran's pre-existing 
disorder was not aggravated by military service.  As such, 
the Board is compelled to focus on the period of his service.  
In this case, it appears that the veteran was symptom-free at 
the time he entered into active duty, had only three 
complaints remotely related to his left leg/hip over a 22-
year military career, and sought no further treatment until 
several years after service separation.  Accordingly, the 
Board finds no basis to establish aggravation of a pre-
existing left hip disorder during military service.

Due to the Natural Progression of the Disorder

Next, even if the Board were to construe three complaints 
related to the veteran's left leg/hip as a permanent increase 
in severity of a pre-existing disorder, the medical evidence 
unequivocally reflects that the ultimate increase in his left 
hip disability necessitating a left hip replacement was due 
to the natural progression of the disease.  Specifically, in 
a July 1996 VA examination, undertaken to directly address 
the issue of aggravation, the VA examiner remarked:

From [the veteran's] history, as well as 
my review of the records, it appears he 
had Perthes disease of the left hip as a 
child.  It appears this condition slowly 
but progressively worsened over the years 
until eventually severe degenerative 
disease of the left hip developed.  He 
eventually required a total hip 
replacement in 1988.  As to whether this 
arthritis was related to service by way 
of incurrence or aggravation, almost 
certainly this was a slow but relentless 
progression over the years to the 
degenerative changes of the left hip due 
to the old Perthes disease.  He now has 
complaints of pain in the left hip, 
thigh, and his knee; most likely related 
to the total hip replacement.  Otherwise, 
I certainly do not think his Perthes 
disease caused him to have generalized 
arthritis over his entire body.

Similarly, an October 1999 VA examination was undertaken 
specifically to address the following questions:  (1) whether 
the currently diagnosed left hip condition preexisted 
service; and (2) if so, is it as likely as not that such left 
hip condition increased in severity during active service, 
and (3) if so, whether it is at least as likely as not that 
such increase in disability was due to, or was beyond, the 
natural progress of the disease.  The same VA examiner was 
asked also to provide an opinion as to whether it was at 
least as likely as not that the veteran's left hip disability 
was incurred in service.

After a review of the claims file, the VA examiner stated 
that the medical records indicated an old injury to the left 
hip as a child with subsequent development of probable 
Perthes disease.  As to the second question, the VA examiner 
stated that he felt that the veteran's condition did 
progressively worsen over the years until eventually severe 
degenerative disease had developed.  Finally, as to the third 
question, the VA examiner stated that he believed that the 
increase in severity was compatible with the natural 
progression of the old Legg Perthes disease.  He stated that 
the degeneration of the hip was slowly progressive and 
relentless over the years.  The VA examiner stated that to 
say that the increase in severity was "beyond the natural 
progression" would require, to some degree, conjecture and 
speculation.  Therefore, the Board finds that with a specific 
finding that any increase in severity of symptoms was 
attributable to the natural progress of the disease, an award 
of service connection for a left hip disorder on an 
aggravation theory is not warranted.

Conflicting Medical Opinions

Next, as referenced in the discussion above, the Board will 
specifically consider the three most recent conflicting 
medical opinions addressing the veteran's claim.  First, in a 
September 2001 private physician letter, Dr. Bash noted that 
he had reviewed the veteran's service medical records, post-
service medical records, rating decisions, statement of the 
case, and medical literature review for the purpose of making 
a medical opinion concerning the veteran's left hip Legg-
Perthes disease, degenerative joint disease (DJD), and left 
hip replacement.  Dr. Bash concluded that the veteran's Legg-
Perthes disease "was aggravated and made worse by his 
service physical requirements and his advanced DJD was likely 
caused by his service experiences."  He also opined that the 
veteran's "hip replacement was due to his advanced service 
induced left hip DJD."  Dr. Bash based his opinion on three 
in-service complaints related to the veteran's left leg/hip, 
and post-service evidence of a limp, reported history of hip 
pain beginning in childhood, extensive degenerative 
osteoarthritis of the left hip, and employment as a welder, 
requiring him to be on his feet for long periods of time.

Dr. Bash maintained that the veteran had several visits to 
the clinic for left leg problems, and that "it was likely 
that his left knee complaints were referred from his hip 
because his knee was normal on several exams," that the 
veteran had a physically demanding job in service, and that 
the literature supported a causative association between 
traumatic episodes/abnormal stress and the development of 
DJD.  Dr. Bash specifically disagreed with the previous 
medical opinions that the veteran's degenerative joint 
disease was caused by pre-existing Legg Perthes disease 
because (i) the VA physicians did not negate the concept that 
the veteran's service experience aggravated his condition, 
(ii) no literature was used to support their positions, (iii) 
the VA physicians "likely did not have fully evaluated the 
record" as they did not comment on the veteran's complaints 
of leg pain in 1958, 1964, and 1977, and (iv) the VA 
physicians inaccurately based their reports on a prior 
private record reflecting that the veteran denied problems 
with his hips during service because, as asserted by Dr. 
Bash, the veteran's knee complaints were "likely" referred 
from his hip because his knee was normal on several 
examination.

Second, in a May 2002 VA examination report, the veteran 
related that he jumped from a bunk in 1958 but did not recall 
any injury.  In 1962, reportedly he ejected in a seat but did 
not recall any injury.  In 1964, he noted he fell on an 
aircraft and sustained fractured ribs but could not recall 
whether he complained of hip pain.  He retired from the 
military in 1977, worked as a sheet metal worker for 17 years 
and retired in 1995.  

The examiner noted that the veteran first complained of hip 
pain in 1985 and was diagnosed with arthritis and underwent a 
left hip arthroplasty in 1988 and a revision in 2000.  X-rays 
showed a total hip arthroplasty with some loosening.  X-rays 
of the left knee, tibia, and fibula were within normal 
limits.  With respect to the veteran's Legg-Perthes disease, 
the examiner noted that it was a disease of the head of the 
femur occurring more in males than females and generally 
having its onset between the ages of three and eight.  It 
resulted in loss of circulation to the bone of the head of 
the femur and subsequent deformity of the femur head.  It 
could occur with significant symptoms or hardly any symptoms 
at all.  The etiology was unknown.  The diagnosis was made by 
X-ray as well as ruling out other conditions which may 
present with similar findings such as hypothyroidism and 
epiphyseal dysplasia.  Thirty to forty percent of the 
children with this condition had a persistent deformity of 
the head of the femur into adulthood, presenting with the 
signs and symptoms of arthritis, which could require 
corrective surgery.

The examiner noted that if the veteran had had a bicycle fall 
as a child, it could have contributed to the deformity of an 
already diseased femoral head.  He noted that the lack of X-
ray evidence as a child spoke against the diagnosis of Legg-
Perthes disease but the findings on X-ray and clinical 
examinations prior to hip surgery suggesting that his 
condition was secondary to Legg-Perthes disease spoke in 
favor of the condition.  He was unable to determined the date 
on which the Legg-Perthes disease had its onset.  The 
examiner reflected that the record did not indicate that 
Legg-Perthes disease, if it existed, progressed at an 
abnormally high rate during the veteran's military service.  
He noted only three references to complaints related to the 
veteran's left hip in July 1964, September 1958, and March 
1958, during the veteran's 22 years of active duty.  He 
opined that this spoke against any abnormally high rate of 
progress of the disease during the veteran's military duty.  
He noted that a VA medical opinion dated in 1996 and a 
private medical opinion in 1985 supported this opinion and 
that Dr. Bash challenged the opinion in 2001.

The examiner reflected that since Legg-Perthes disease, by 
definition, had its onset in early childhood, there was no 
probability of its having its onset during military service.  
He noted that one may speculate that the osteoarthritis for 
which the veteran required surgery in 1988 may have had its 
onset in service but he noted that this was not supported by 
the record.  He concluded that the medical opinions were 
expressed after questioning the veteran and examining him and 
the record and were as unequivocal as medical probability 
would allow.

Third, in a July 2002 follow-up letter, Dr. Bash indicated 
that he had further reviewed the most recent VA examination 
report and reflected that the veteran's in-service evidence 
of osteopenia in the left knee was likely secondary to the 
veteran's worsening left hip disorder in service.  He also 
noted that the VA physician had done a "nice job" in 
discussing the pathophysiology of Legg-Perth's disease but it 
was irrelevant to the veteran's situation.  Dr. Bash stressed 
that the issue was not whether the veteran had Legg-Perthes 
disease or did it have its onset during service but whether 
was the veteran's disorder aggravated by military service.  
Dr. Bash reflected that none of the previous physicians had 
specifically addressed this issue.  He found the May 2002 VA 
medical opinion that the veteran's osteoarthritis did not 
have its onset in service "illogical and clearly wrong" on 
the basis that "three documented visits for hip problems 
during service, that by definition is onset, therefore the 
record does support the concept that [the veteran's] hip was 
made worse or worsened during service-time."  Dr. Bash 
reflected that the May 2002 opinion was invalid because 

[the VA examiner] does not show that 
these visits were false or that they were 
for some other problem or that these 
visits were protective against advancing 
arthritis or that [the veteran] did not 
have arthritis in service or that the 
physical requirement of service duties 
are protective or beneficial to a hip 
that had Perth's disease and he did not 
provide any literature to support his 
opinion and he does not provide any 
literature to contradict the supporting 
literature that from both Resnick and 
Stulberg that I quoted in my attached 
previous opinion . . . 

Dr. Bash concluded that the previous opinions had not 
considered the veteran's several visits to medical personnel 
during service, that he had a physically demanding job in 
service, the association between stress (standing) and 
degenerative arthritis, and that they were based on faulty 
information.  He asked that the case be expedited as it had 
been pending for 17 years.

After carefully weighing all three recent medical opinions, 
the Board is compelled to place more probative weight on the 
VA examination because it is consistent with the medical 
evidence of record.  Specifically, the Board does not dispute 
the evidence that the veteran experienced signs and symptoms 
associated with his left leg/knee in service as this is 
reasonably supported by the service medical records showing 
complaints in March 1958, September 1958, and July 1964.  
However, as noted above, a temporary flare-up of a pre-
existing disorder would not be sufficient to establish 
permanent aggravation.  While the Board acknowledges Dr. 
Bash's opinion that the veteran's disorder would have been 
aggravated by prolonged standing, his stressful job, and the 
like, there is no indication of a permanent aggravation 
during his period of military duty.  To this end, the Board 
places greater probative weight on the service medical 
records, which clearly show that the clinical examinations of 
the veteran's lower extremities, including his separation 
examination, were normal throughout his 22-year military 
career.  

Moreover, Dr. Bash does not address the multi-year period 
between service separation and post-service hip complaints, 
during which time the veteran was essentially asymptomatic.  
Therefore, the Board places less significant probative value 
on Dr. Bash's medical opinion of an in-service aggravation as 
it is not consistent with the post-service medical evidence 
showing no permanent increase in the veteran's symptomatology 
for several years after he was released from military 
service.  As such, the Board assigns Dr. Bash's opinion less 
probative weight.

The Board is also inclined to place less probative value on 
Dr. Bash's characterization that the VA examinations failed 
to address the issue of whether the veteran's Legg-Perthes 
disease was made worse during military service.  To the 
contrary, in an October 1999 VA examination, the examiner 
specifically concluded that it was "[as] likely as not" 
that the veteran's hip condition pre-existed service, that 
the condition "progressively worsened over the years," 
which was "compatible with the natural progression" of the 
disease.  Even accepting Dr. Bash's characterization that the 
disorder worsened during military service, his opinion does 
not contradict the weight of medical evidence that indicates 
this worsening was the normal progression of the disease.  

Specifically, while focusing primarily on the issue of 
whether the veteran's disorder increased in severity during 
service, Dr. Bash did not specifically address the issue of 
whether the veteran's ultimate need for a hip replacement was 
due to the normal progression of Legg-Perthes disease.  Every 
other treating or examining physician who has addressed this 
issue concluded that the veteran's need for a hip replacement 
was due to the natural progression of the disorder.  For 
example, as noted above, the October 1999 VA examiner 
remarked that the veteran's condition "progressively 
worsened . . . until eventually [severe] degenerative disease 
of the left hip developed."  In July 1996, the same examiner 
remarked that the veteran's "condition slowly but 
progressively worsened over the years until eventually severe 
degenerative disease of the left hip developed."  He further 
noted that "this was a slow but relentless progression over 
the years . . . due to old Perthes disease."  Moreover, at 
the time of the post-service treatment in 1988, the veteran's 
private physician noted that the X-rays showed "what appears 
to be an old Legg-Perthes disease with marked mushrooming of 
the femoral head."  Post-operatively, he noted a diagnosis 
of "severe degenerative arthritis of the left hip with loss 
of joint space, probably secondary to old [Legg] Perthes 
disease."

The Board has also considered the veteran's own statements 
that his left hip disorder worsened during military service.  
His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no permanent 
increase in severity during service and no indications of 
worsening symptoms for many years after military discharge.  
In the absence of competent, credible evidence of in-service 
increase in disability, and no post-service treatment for 
several years after service separation, service connection on 
the basis of aggravation must be denied.

Further, the veteran has alleged that Legg Perthes disease 
may have healed and that the fall he sustained in service 
could have re-injured his left hip.  He has alleged various 
bases as to why service connection for degenerative joint 
disease, to include left hip replacement, is warranted.  He 
refutes the medical findings made by the VA examiner that 
Legg Perthes disease pre-existed service and was not 
aggravated in service.  However, it has not been shown that 
he possesses the requisite knowledge of medical principles 
that would permit him to render an opinion regarding matters 
involving medical diagnoses or medical etiology.  See 
Espiritu v. Derwinski, 4 Vet. App. 492, 494 (1992).  
Moreover, there is no medical suggestion that Legg Perthes 
disease would "heal," as maintained by the veteran.  And 
while he subsequently attempted to refute the medical history 
he provided to his private physician as to pre-service and 
in-service left hip injury, the Board finds that the history 
proffered during the course of medical evaluation and 
treatment to be more probative.

Moreover, the October 1999 VA examiner specifically addressed 
the issue of whether the veteran's hip was injured at the 
time of a 1964 fall (when he sustained a contusion to his 
right ribs).  The examiner stated that there was no evidence 
to suggest that the veteran's left hip was injured at that 
time.  He reflected that it was possible for the left hip to 
have been injured, but that the veteran had not recalled a 
hip injury.  The VA examiner noted that the veteran asserted 
that the hip was only "possibly injured" in the fall.  The VA 
examiner stated that to determine that the hip was injured 
would be resorting to conjecture and speculation.  The Board 
places high probative value on the medical opinion as it 
directly addresses, but contradicts, the veteran's assertion.

Next, the Board is also persuaded that the medical evidence 
is consistent with Legg-Perthes disease as the Operative 
Report noted "acetabular and femoral head cystic changes," 
which is consistent with how the most recent VA examiner 
characterized the disorder as "loss of circulation to the 
bone of the head of the femur and subsequent deformity of the 
femoral head."  Moreover, although the veteran's private 
physician noted "probable" Legg Perthes disease in 1988, he 
described the condition as a "marked mushrooming of the 
femoral head," which appears consistent with the general 
medical description of the disorder outlined in the most 
recent VA examination report.

Therefore, to the extent the veteran claims entitlement to 
benefits for a left hip disorder on a direct or presumptive 
basis, the Board finds that the veteran's claim must fail.  
First, the Board is persuaded by the absence of complaints 
of, treatment for, or diagnosis of a chronic left hip 
disorder in service or until many years after his retirement 
from service.  As noted, the service medical records are 
negative for degenerative joint disease of the left hip as 
evidenced by normal clinical examinations, although the 
records note "possible" arthritis, including rheumatoid 
arthritis, which has never again been suggested.  Further, 
there are no complaints related to a left hip disorder for 
many years after service separation.  As such, the Board 
finds no evidence of continuity of symptomatology as shown by 
the multi-year gap between service separation and treatment 
for a left hip disorder in 1988.  Finally, the weight of the 
medical evidence supports the finding that the veteran's left 
hip disorder was related to pre-existing Legg Perthes 
disease, which was not aggravated by military service.  
Accordingly, the veteran's claim for a left hip disorder on a 
direct or presumptive basis must be denied.   

In sum, based on review of all the evidence of record, the 
Board has concluded that service connection has not been 
established for either incurrence or aggravation of 
degenerative joint disease, to include left hip replacement, 
during service.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in February 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in June 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The February 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In addition, 38 C.F.R. § 
3.159(b)(1) was cited in the June 2004 supplemental statement 
of the case.  Moreover, he was informed by letters dated in 
March 2002 and June 2002 that the claim was undergoing 
additional development and of his due process rights.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the February 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  In addition, he submitted two private medical 
opinions in support his claim, which have been carefully 
considered by the Board.

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in July 1996, October 1999, and 
May 2002.  The available medical evidence is sufficient for 
adequate determinations.  Therefore, the Board finds the duty 
to assist and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Service connection for degenerative joint disease, to include 
left hip replacement, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



